Order issued October 11,2012




                                          In The
                             (!niirt tif Apticals
                     Fift1! Oiatrirt uf rxa at a11ui
                                   No. 05-10-00676-CV


           IISBC BANK USA, N.A., AS INDENTURE TRUSTEE OF THE
      FIELI)STONE MORTGAGE INVESTMENT TRUST, SERIES 2004--i AND
                  LITTON LOAN SERVICING, L.P., Appellants

                                             V.

     JEANIE WATSON, TONY WATSON, AND MATTHEW G. AIKEN, Appellees


                                         ORDER


                       Be fore Justices Bridges. FitzGerald. and Lang

      Appellees July 27, 2O2 motion for rehearing is DENIEI).




                                           ‘ 4KERRY TTl /ERAl D
                                              JUSTICE